Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The drawings filed on July 9, 2020 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 1-20 are allowed.  

REASONS FOR ALLOWANCE
4.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Dolk (“Integrated Model Management in the Data Warehouse Era,” European Journal of Operational Research, 2000, pages 199-218) teaches a distributed perspective is required for model management.  Distributed integrated modeling combines a data warehouse of decision metrics, a model warehouse of decision model structural representations, a conversion process to represent models in object-oriented form using the unified modeling language (UML), and component-based software plug-ins which augment typical cross-tabulations analysis with more sophisticated solvers from optimization, statistics, and other modeling paradigms.
     Next, the prior art of record, Witkowski et al. (“Business Modeling Using SQL Spreadsheets,” Oracle Corporation, Proceedings of the 29th VLDB Conference, Berlin, Germany, 2003, pages 1117-1120), teaches a demo presentation of a scalable mathematically rigorous and 
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “generating the model data set using the spreadsheet interface and a first data source from a data warehouse, wherein the model data set is a reusable modeling layer comprising at least a portion of the first data source, and wherein generating the model data set comprises: creating a first worksheet using the spreadsheet interface and the first data source; receiving an indication that the first worksheet is a model data set; and generating model data set metadata for the first worksheet; and providing, as a second data source for a second worksheet, the model data set generated from the model data set metadata” as recited in independent claim 1 and similarly recited in independent claims 8 and 15.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        December 18, 2021